DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 6, 8-12 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display panel; 
a panel driver disposed on a rear surface of the display panel, wherein the panel driver is connected to a lower portion of the display panel by a flexible substrate; 
a module cover disposed on the rear surface of the display panel, wherein the module cover has a first area and a second area; 
an adhesive member coupling the display panel and the module cover; 
a bead formed in the second area of the module cover and protruded toward a rear surface of the module cover; 
a substrate plate covering the first area on the rear surface of the module cover; and 
a controller disposed on a rear surface of the substrate plate and configured to control the display panel, 
wherein the substrate plate comprises: 
a contact portion in contact with the module cover; and 
a spaced portion spaced apart from the module cover and forming an air gap between the module cover and the substrate plate, and 
wherein the bead comprises: 
a first bead having rectangular shape and formed in an upper portion of the substrate plate; 
a second bead having rectangular shape and disposed inside the first bead; 
a third bead formed at a lower portion of the substrate plate and corresponding to the panel driver; and 
a fourth bead disposed on left and right portions of the substrate plate, and connected to the first bead.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Specifically the position of each structure such as the panel driver, module cover, adhesive, substrate plate, display panel and respective to one another; additionally the specific arrangement of the bead as claimed by the applicant of first bead, second bead, third bead and fourth bead as claimed, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Additionally the remarks provided on 6/8/2022 regarding the prior arts provided in the previous rejection are found persuasive in light of the amendments provided. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841